68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alan L. BURNS, Plaintiff-Appellant,v.Allen RICHARDSON, Corporal;  Nathaniel Wilson, Corporal;Vince Ellison, O.F.C.;  Kirkland CorrectionalInstitution;  South Carolina Departmentof Corrections, Defendants-Appellees.Alan L. BURNS, Plaintiff-Appellee,v.Allen RICHARDSON, Corporal;  Nathaniel Wilson, Corporal;Vince Ellison, O.F.C.;  Kirkland CorrectionalInstitution;  South Carolina Departmentof Corrections, Defendants-Appellants.
Nos. 95-7038, 95-7077.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 10, 1995.

Alan L. Burns, Appellant Pro Se.  E. Meredith Manning, Robinson, McFadden & Moore, P.C., Columbia, SC;  Henry Ronald Stanley, Columbia, SC, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In No. 95-7038, Alan L. Burns appeals from the district court's order adopting the magistrate judge's recommendation to deny relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burns v. Richardson, No. CA-93-1605-6-OAK (D.S.C. June 21, 1995).  In No. 95-7077, the Defendants appeal from the portion of the district court's order denying their motion for attorneys fees and costs.  Finding no abuse of discretion, Hensley v. Eckerhart, 461 U.S. 424 (1983), we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED